COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

WADE ALLEN LAURENCE,                            §                   No. 08-15-00114-CR

                           Appellant,           §                      Appeal from the

v.                                              §                     18th District Court

THE STATE OF TEXAS,                             §                 of Johnson County, Texas

                            Appellee.           §                       (TC#F46727)

                                                §

                                         ORDER
        The Court has been notified that Appellant’s court-appointed counsel, Jim H. Shaw, is

deceased, and it does not appear that the trial court has appointed another attorney to represent

Appellant. On our own motion, we order the trial court to appoint counsel to represent Appellant

on appeal. The order of appointment shall be filed with the trial court clerk no later than June 3,

2017.   The order of appointment shall be included in a supplemental clerk’s record and

forwarded to this Court no later than June 8, 2017.

        IT IS SO ORDERED THIS 24TH DAY OF MAY, 2017.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating